Dissenting Opinion.
Elliott, C. J.
I concur in the conclusion stated in the-opinion of the majority, but think the judgment should have been reversed upon the ruling denying appellants’ motion to make the complaint more specific. The specific charges against the appellants ax-e thus stated: “The defendants have converted personal property of the intestate to the value of *383$15,000, consisting of money received by tbe decedent, or by the defendants for his use, for lands conveyed to John W. Cofield, and interest on same, $8,000; cash received by decedent, or by defendants for his use, for produce on Home Farm in 1864, $2,500; cash legacy from estate of Reece A. Gerard,, received by defendants for use of decedent, $1,000; cash received by decedent, or by the defendants for his use, for cattle,, horses, mules, sheep and hogs sold, $1,000.” I think that appellants were entitled to have the court compel the appellee to state who received the money, the decedent or themselves. It is a vice in pleading to state material matters in the alternative. Facts must be positively alleged. It was the right of' appellants to know when and from whom the cash charged against them was received. It was their right to demand, .that the appellee should state who received the money alleged to have been received for the sale of farm produce,, and for what articles, and on what dates received. It was, as. it seems to me, impossible to fairly try the case upon a complaint so vague and uncertain. The record shows that the case was not properly tried. Much confusion and much error is directly traceable to the defective complaint. No court can properly determine what evidence is competent under the; pleading here receiving attention.
Our code means that a bill of particulars shall afford certain and definite information. "Whether the particulars of the claim of a plaintiff be stated in the body of the complaint or in an exhibit is immaterial; in either case the defendant has. a right to have it state definitely and certainly the particulars of the claim. Starkweather v. Kittle, 17 Wend. 20; Harding v. Griffin, 7 Blackf. 462. The case of Goodwin v. Walls, 52 Ind. 268, fully sustains the position here taken.. As well have no specific statement at all as one which does not exhibit, with reasonable certainty, the particulars of the; plaintiff’s claim.